Citation Nr: 1221860	
Decision Date: 06/22/12    Archive Date: 07/02/12

DOCKET NO.  10-21 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Polson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1962 to October 1966, including combat service in the Republic of Vietnam, and his decorations included the Purple Heart Medal, the Viet Nam Service Medal, the National Defense Service Medal, and the Navy Unit Commendation.  The Veteran also had service in the National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

The medical evidence is in equipoise regarding whether the Veteran's tinnitus was incurred in active service.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.


III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

Service connection on a direct-incurrence basis generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and tinnitus, as an organic disease of the nervous system, becomes manifest to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2011).

When a disease is not initially manifested during service or within the applicable presumption period, "direct" service connection may be established by evidence demonstrating the disease was in fact incurred or aggravated during service.  Combee v. Brown, 34 F.3rd 1039, 1045 (Fed. Cir. 1994).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 433-44 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The Veteran seeks service connection for tinnitus.  In the May 2009 rating decision on appeal, the RO denied service connection for tinnitus.  In making its determination, the RO conceded acoustic trauma because the Veteran was a rifleman in service and received a Purple Heart.  However, the RO relied upon a VA examiner's determination, discussed below, that tinnitus was less likely as not caused by or resulted from military service, that tinnitus was not identified until 18 years after service, and that tinnitus was possibly genetic.  

The service treatment records indicate tinnitus was not reported during service.  A February 1984 National Guard entrance examination noted the Veteran had some hearing deficiencies, but was qualified for enlistment.  Likewise, a March 1999 physical examination noted the Veteran had some hearing loss, but was otherwise qualified for active duty.  However, in a statement dated in January 2009, the Veteran reported he attempted to enlist in the Navy Reserves in 1996, but was denied because his hearing in his left ear was poor.

A June 2008 VA audio examination noted the Veteran experienced constant tinnitus, and the Veteran reported his tinnitus began in 1966 and he had mild ringing in his ears when he was discharged.  However, the VA examiner noted the Veteran did not report tinnitus to his primary care provider or the audiologist in 2007, tinnitus is a common and usual symptom of middle ear pathology, and the record suggests the Veteran acquired middle ear pathology after service.  The examiner also stated tinnitus from acoustic trauma may have pre-existed the Veteran's middle ear pathology, but the probability was higher that the Veteran's tinnitus was a symptom of his middle ear pathology.  Finally, the VA examiner noted the issue of tinnitus cannot be resolved without resorting to mere speculation about acoustic trauma during service.  

The Court has determined that a VA examiner cannot use speculation "as a substitute for the full consideration of all pertinent and available medical facts to which a claimant is entitled."  Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).  Here, although the VA examiner stated he could not resolve the issue of tinnitus without speculation regarding acoustic trauma in service, acoustic trauma was conceded by the RO and is not at issue here.

A May 2009 VA audio examination noted the Veteran experienced constant tinnitus in both ears, which began during a firefight in Vietnam in March 1966, and the Veteran recalled noticing the tinnitus when things were quiet back at camp.  The VA examiner noted a December 2007 VA examination was negative for tinnitus.  The VA examiner opined the Veteran's tinnitus was less likely as not caused by or resulted from the Veteran's military service.  Rationale for this decision included the Veteran's 1966 exit exam showing normal hearing, the first reported evidence of hearing loss was in 1984, and that tinnitus can be related to auditory dysfunction, middle ear pathology, noise exposure, or genetics.

A November 2011 VA examination noted that the Veteran reported constant tinnitus beginning in the early 1990's while serving in the National Guard; however, the Veteran was unable to provide specific dates or circumstances regarding the onset of the tinnitus.  The VA examiner opined the Veteran's tinnitus was less likely than not caused by or resulted from the Veteran's military service.  Rationale for this decision included the Veteran's entrance and exit examinations noting hearing in both ears was within normal limits, the Veteran's February 1984 National Guard entrance examination noting normal hearing in the right ear and moderate to mild hearing loss in the left ear, and a March 1999 examination showing normal to mild hearing loss in the right ear and mild to moderately severe hearing loss in the left ear.  Additionally, in March 1999, the Veteran was assigned a physical profile to limit noise exposure.  The VA examiner noted tinnitus was denied by the Veteran in 2007 and was first documented in 2008.

Finally, the Veteran's representative presented its Informal Hearing Presentation (IHP) in April 2012.  The representative argued the Veteran's military duty position made it highly probable that the Veteran would be exposed to loud noises and established an in-service event.  Additionally, the representative noted service connection could be established by lay evidence of combat experience.

The Board finds entitlement to service connection for tinnitus is warranted.  The Veteran's active service included combat in the Republic of Vietnam and combat noise exposure was conceded by the RO.  The Board finds the Veteran competent and credible to report on the conditions of combat and his exposure to loud noises during combat.  The Veteran competently and credibly reported he had tinnitus since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Furthermore, the Veteran has a current diagnosis of tinnitus.  Although, there is a negative VA examination regarding the etiology of the Veteran's tinnitus, the evidence is in relative equipoise regarding whether the Veteran's tinnitus was incurred during active military service.  Therefore, affording the Veteran the benefit of the doubt, service connection for tinnitus is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-55 (1990).


ORDER

Entitlement to service connection for tinnitus is granted.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


